

Exhibit 10.1
ASSET PURCHASE AGREEMENT
by and among
RENTAL ROOST, INC.
KISHORE KUMAR
NITIN SHINGATE
VIKRAM RAGHAVAN
and
OVERSTOCK.COM, INC.
dated as of
January 22, 2018





--------------------------------------------------------------------------------





ASSET PURCHASE AGREEMENT
This Asset Purchase Agreement (this “Agreement”), dated as of January 22, 2018,
is entered into by and among RENTAL ROOST, INC., a Delaware corporation
(“Seller”), Kishore Kumar, Nitin Shingate and Vikram Raghavan (the “Majority
Stockholders”), and OVERSTOCK.COM, INC., a Delaware corporation (“Buyer”).
RECITALS
WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, the rights and obligations of Seller to the Purchased
Assets (as defined herein), subject to the terms and conditions set forth
herein;
WHEREAS, Buyer has assumed but not conceded that Seller is subject to Section
2115 of the California Corporations Code, and that Seller and the transactions
contemplated by this Agreement may therefore be subject to portions of the
California Corporations Code;
WHEREAS, Buyer has informed Seller and the Majority Stockholders that Vikram
Raghavan, who is one of the Majority Stockholders, is also an executive officer
of Buyer, and Buyer has assumed but not conceded that the transactions
contemplated by this Agreement are subject to Section 2001(d) of the California
Corporations Code, and that Seller therefore requires the approval of the
principal terms of the sale of its assets contemplated hereby by the holders of
at least 90% of the voting power of the outstanding capital stock of Seller;
WHEREAS, Buyer has informed Seller that Buyer intends to concurrently purchase
all or substantially all of the assets of Houserie, Inc. other than tangible
assets;
WHEREAS, in order to induce Buyer to enter into this Agreement, the Majority
Stockholders desire to enter into this Agreement and to make the representations
and enter into the indemnity and other agreements set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Article I.
PURCHASE AND SALE
Section 1.01.    Purchase and Sale of Assets. Subject to the terms and
conditions set forth herein, at the Closing (as defined below) Seller shall
sell, assign, transfer, convey and deliver to Buyer, and Buyer shall purchase
from Seller, all of Seller’s right, title and interest in the assets set forth
on Exhibit A attached hereto (the “Purchased Assets”), free and clear of any
mortgage, pledge, lien, charge, security interest, claim or other encumbrance;
provided however, that the Purchased Assets shall not include any cash or
tangible assets of any nature, even if listed on Exhibit A.





--------------------------------------------------------------------------------




Section 1.02.    Master Data License. At the Closing, Seller shall deliver to
Buyer:
(i) a new license agreement between Renwood RealtyTrac, LLC, doing business as
ATTOM Data Solutions (“ATTOM”) and Seller, as contemplated by the letter dated
October 30, 2017 from ATTOM to Seller (the “ATTOM Letter”), such new license
agreement to be in form and substance satisfactory to Buyer (the “ATTOM Data
License”);
(ii) an assignment of the ATTOM Data License from Seller to Buyer in form and
substance satisfactory to Buyer (the “ATTOM License Assignment”); and
(iii) unless expressly provided in the ATTOM Data License, a consent of ATTOM to
Seller’s assignment of the ATTOM Data License to Buyer pursuant to the ATTOM
License Assignment and satisfactory to Buyer (the “ATTOM Consent”).
In connection with the foregoing, Buyer shall assume and agree to pay all
obligations arising after the Closing under the ATTOM Data License. Buyer shall
also pay a portion of the Purchase Price (as defined below) directly to ATTOM as
described in Section 1.04 of this Agreement.
Section 1.03.    No Other Assumed Obligations. Buyer shall not assume any
liability or obligation of Seller of any kind, whether known or unknown,
contingent, matured or otherwise, whether currently existing or hereinafter
created, except for obligations arising after the Closing under the ATTOM Data
License as described in this Agreement.
Section 1.04.    Purchase Price. The aggregate purchase price for the Purchased
Assets shall be $500,000 (the “Purchase Price”). At or in connection with the
Closing, in accordance with wiring instructions from ATTOM, Buyer (a) shall pay
$85,000 of the Purchase Price directly to ATTOM in accordance with the terms of
the ATTOM Letter, and (b) subject to any amounts to be withheld as described in
this Agreement, shall pay the balance of the Purchase Price to Seller at the
Closing by check or by wire transfer of immediately available funds in
accordance with wire transfer instructions provided by Seller prior to the
Closing.
Section 1.05.    Allocation of Purchase Price. At the Closing Seller and Buyer
shall agree upon the allocation of the Purchase Price among the Purchased Assets
for all purposes (including tax and financial accounting). Buyer and Seller
shall file all tax returns (including amended returns and claims for refund) and
information reports in a manner consistent with such allocation.
Section 1.06.    Withholding Tax. Buyer shall be entitled to deduct and withhold
from the Purchase Price all taxes that Buyer may be required to deduct and
withhold under any applicable tax law. All such withheld amounts shall be
treated as part of the Purchase Price and deducted from the amount of cash
payable to Seller hereunder.



--------------------------------------------------------------------------------




ARTICLE II.    
CLOSING
Section 2.01.    Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at 10:00 a.m. Mountain Time on
January 31, 2018 at the offices of the Buyer located at 799 W. Coliseum Way,
Midvale Utah, or at such other time or place or in such other manner as Seller
and Buyer may mutually agree upon in writing. The date on which the Closing is
to occur is herein referred to as the “Closing Date”.
Section 2.02.    Closing Deliverables.
(a)    At the Closing, Seller shall deliver to Buyer the following:
(i)    the ATTOM Data License,
(ii)    the ATTOM License Assignment,
(iii)    the ATTOM Consent,
(iv)    such other instruments and agreements assigning or conveying the
Purchased Assets to Buyer as Buyer may request and any consents of any third
parties relating thereto as Buyer may request;
(v)    tax clearance certificates from the taxing authorities in the
jurisdictions that impose taxes on Seller or where Seller has a duty to file tax
returns in connection with the transactions contemplated by this Agreement and
evidence of the payment in full or other satisfaction of any taxes owed by
Seller in those jurisdictions;
(vi)    a certificate of the Secretary of Seller certifying as to (a) the due
adoption of resolutions of the board of directors and the stockholders of
Seller, authorizing the sale of assets contemplated hereby, the execution,
delivery, and performance of this Agreement and of the other agreements,
instruments, and documents required to be delivered in connection with this
Agreement or at the Closing (collectively, the “Transaction Documents”) and such
other matters as may be requested by Buyer; and
(vii)    such other instruments of transfer, assumption, filings or documents,
in form and substance reasonably satisfactory to Buyer, as may be requested by
Buyer.
(b)    At the Closing, Buyer shall deliver to Seller the following:
(i)    the Purchase Price;
(ii)    a signed copy of the ATTOM License Assignment; and



--------------------------------------------------------------------------------




(iii)    such other instruments or agreements as may be necessary to effect the
transactions contemplated by this Agreement.
ARTICLE III.    
REPRESENTATIONS AND WARRANTIES OF SELLER AND THE MAJORITY STOCKHOLDERS
Seller and each of the Majority Stockholders hereby jointly and severally
represent and warrant to Buyer that the statements contained in this Article III
are true and correct as of the Closing Date. For purposes of this Article III,
“Seller’s knowledge,” “knowledge of Seller” and any similar phrases shall mean
the actual or constructive knowledge of any director or officer of Seller, after
due inquiry.
Section 3.01.    Organization and Authority of Seller. Seller is a corporation
duly organized, validly existing, and in good standing under the Laws of the
State of Delaware. Seller has full corporate power and authority to enter into
this Agreement and the other Transaction Documents to which Seller is a party,
to carry out its obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by
Seller of this Agreement and any other Transaction Document to which Seller is a
party, the performance by Seller of its obligations hereunder and thereunder,
and the consummation by Seller of the transactions contemplated hereby and
thereby have been duly authorized by all requisite corporate, board, and
stockholder action on the part of Seller, including without limitation all
requisite corporate, board, and shareholder action on the part of Seller
required by the California Corporations Code and any other applicable Laws of
the State of California. This Agreement and the Transaction Documents constitute
legal, valid, and binding obligations of Seller enforceable against Seller in
accordance with their respective terms.
Section 3.02.    No Conflicts or Consents. The execution, delivery, and
performance by Seller of this Agreement and the other Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) violate or conflict with any
provision of the articles of incorporation, bylaws, or other governing documents
of Seller; (b) violate or conflict with any provision of any statute, law,
ordinance, regulation, rule, code, constitution, treaty, common law, other
requirement, or rule of law of any Governmental Authority (collectively, “Law”)
or any order, writ, judgment, injunction, decree, stipulation, determination,
penalty, or award entered by or with any Governmental Authority (“Governmental
Order”) applicable to Seller, the business conducted by Seller (the “Business”)
or the Purchased Assets; (c) require the consent, notice, declaration, or filing
with or other action by any individual, corporation, partnership, joint venture,
limited liability company, Governmental Authority, unincorporated organization,
trust, association, or other entity (“Person”) or require any permit, license,
or Governmental Order; (d) violate or conflict with, result in the acceleration
of, or create in any party the right to accelerate, terminate, modify, or cancel
any Contract to which Seller is a party or by which Seller or the Business is
bound or to which any of the Purchased Assets are subject (including any
Assigned Contract); or (e) result in the creation or imposition of any charge,
claim, pledge, equitable interest, lien, security interest, restriction of any
kind, or other encumbrance (“Encumbrance”) on any of the Purchased Assets.



--------------------------------------------------------------------------------




Section 3.03.    No Unpaid Liabilities. Seller has no liabilities or obligations
of any nature, fixed or contingent (“Liabilities”) with respect to the Business
or any of the Purchased Assets, except for Seller’s indebtedness to ATTOM, which
will be fully satisfied by the payment to be made to ATTOM as described in
Section 1.04 of this Agreement, and other Liabilities that, if due, will be paid
in full by Seller before Seller distributes any of the Purchase Price to any of
its stockholders.
Section 3.04.    Title to Purchased Assets. Seller has and at the Closing is
conveying to Buyer good and valid title to all of the Purchased Assets, free and
clear of any Encumbrances.
Section 3.05.    Legal Proceedings; Governmental Orders.
(a)    There are no claims, actions, causes of action, demands, lawsuits,
arbitrations, inquiries, audits, notices of violation, proceedings, litigation,
citations, summons, subpoenas, or investigations of any nature, whether at law
or in equity (collectively, “Actions”) pending or, to Seller’s knowledge,
threatened against or by Seller: (a) relating to or affecting or potentially
affecting the Business or any of the Purchased Assets; or (b) that challenge or
seek to prevent, enjoin, or otherwise delay the transactions contemplated by
this Agreement; and no event has occurred and no circumstances exist that may
give rise to, or serve as a basis for, any Action.
(b)    There are no outstanding Governmental Orders against, relating to, or
affecting the Business or the Purchased Assets.
Section 3.06.    Compliance with Laws. Seller is in compliance with all Laws
applicable to the ownership and use of the Purchased Assets.
Section 3.07.    Taxes. All Taxes due and owing by Seller have been, or will be,
timely paid. No extensions or waivers of statutes of limitations have been given
or requested with respect to any Taxes of Seller. All Tax Returns required to be
filed by Seller for any tax periods prior to Closing have been, or will be,
timely filed. Such Tax Returns are, or will be, true, complete, and correct in
all respects. The term “Taxes” means all federal, state, local, foreign, and
other income, gross receipts, sales, use, production, ad valorem, transfer,
documentary, franchise, registration, profits, license, withholding, payroll,
employment, unemployment, excise, severance, stamp, occupation, premium,
property (real or personal), customs, duties, or other taxes, fees, assessments,
or charges of any kind whatsoever, together with any interest, additions, or
penalties with respect thereto.
Section 3.08.    Brokers. No broker, finder, or investment banker is entitled to
any brokerage, finder’s, or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Seller.
Section 3.09.    Full Disclosure. No representation or warranty by Seller or the
Majority Stockholders in this Agreement and no statement contained in any
certificate or other document furnished or to be furnished to Buyer pursuant to
this Agreement contains any untrue statement of a material fact, or omits to
state a material fact necessary to make the statements contained herein or
therein not misleading.



--------------------------------------------------------------------------------




Section 3.14    Number of Stockholders of Seller. Seller has fewer than 100
stockholders.
Section 3.15    Approval by Board of Directors of Seller. The Board of Directors
of Seller has duly approved this Agreement and the principal terms of the sale
of the assets of Seller to Buyer pursuant to this Agreement and the other
Transaction Documents.
Section 3.15    Approval by Stockholders of Seller. The holders of at least 90%
of the voting power of the outstanding capital stock of Seller have duly
approved the principal terms of the sale of the assets of Seller to Buyer
pursuant to this Agreement and the other Transaction Documents. The approval by
the stockholders of Seller of the principal terms of the sale of the assets of
Seller to Buyer was duly given by written consent in accordance Section 23 of
the bylaws of Seller, and in accordance with all applicable legal requirements,
including the provisions of the Delaware General Corporation Law, the California
General Corporation Law and all provisions of Seller’s Certificate of
Incorporation and bylaws.
ARTICLE IV.    
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer represents and warrants to Seller that the statements contained in this
ARTICLE IV are true and correct as of the date hereof.
Section 4.01.    Organization and Authority of Buyer. Buyer is a corporation
duly organized, validly existing, and in good standing under the Laws of the
State of Delaware. Buyer has full corporate power and authority to enter into
this Agreement and the other Transaction Documents to which Buyer is a party, to
carry out its obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby. The execution and delivery by
Buyer of this Agreement and any other Transaction Document to which Buyer is a
party, the performance by Buyer of its obligations hereunder and thereunder, and
the consummation by Buyer of the transactions contemplated hereby and thereby
have been duly authorized by all requisite corporate action on the part of
Buyer. This Agreement and the Transaction Documents constitute legal, valid, and
binding obligations of Buyer enforceable against Buyer in accordance with their
respective terms.
Section 4.02.    No Conflicts; Consents. The execution, delivery, and
performance by Buyer of this Agreement and the other Transaction Documents to
which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) violate or conflict with any
provision of the articles of incorporation, bylaws, or other organizational
documents of Buyer; or (b) violate or conflict with any provision of any Law or
Governmental Order applicable to Buyer.
ARTICLE V.    
COVENANTS
Section 5.01.    Public Announcements. Buyer shall determine whether, when and
how to make any disclosure regarding the transactions contemplated by this
Agreement. Seller shall not make any public disclosure regarding the
transactions contemplated by this Agreement without the prior written consent of
Buyer.



--------------------------------------------------------------------------------




Section 5.02.    Seller’s Application of Purchase Price. Seller and the Majority
Stockholders have represented to Buyer that Seller has no Liabilities with
respect to the Business or any of the Purchased Assets, except those that Seller
will pay as described in this Agreement. Seller hereby agrees that it will
promptly utilize as much of the Purchase Price as may be necessary to pay or
otherwise discharge any Liabilities of Seller that are due on or before the date
hereof. Seller further agrees that it will not distribute any portion of the
Purchase Price to its stockholders without having first paid or otherwise
discharged all such Liabilities. Each of the Majority Stockholders hereby agrees
to cause Seller to comply with its agreements in this Section 5.02, and each of
the Majority Stockholders hereby further agrees not to accept any portion of the
Purchase Price until Seller has first paid or otherwise discharged all such
Liabilities.
Section 5.03.    Bulk Sales Laws. The parties hereby waive compliance with the
provisions of Division 6 of the California Uniform Commercial Code relating to
bulk sales and the provisions of any other bulk sales, bulk transfer, or similar
Laws of any jurisdiction that may otherwise be applicable with respect to the
sale of any or all of the Purchased Assets to Buyer. Any Liabilities arising out
of the failure of Seller to comply with the requirements and provisions of any
bulk sales, bulk transfer, or similar Laws of any jurisdiction shall be paid by
Seller.
Section 5.04.    Transfer Taxes. All sales, use, registration, and other such
Taxes and fees (including any penalties and interest) incurred in connection
with this Agreement and the other Transaction Documents, if any, shall be borne
and paid by Seller when due. Seller shall, at its own expense, timely file any
Tax Return or other document with respect to such Taxes or fees (and Buyer shall
cooperate with respect thereto as necessary).
Section 5.05.    Further Assurances. Following the Closing, Seller and each of
the Majority Stockholders shall execute and deliver such additional documents,
instruments, conveyances, and assurances and take such further actions as may be
reasonably required to carry out the provisions hereof and give effect to the
transactions contemplated by this Agreement and the other Transaction Documents.
ARTICLE VI.    
INDEMNIFICATION
Section 6.01.    Survival. All representations, warranties, covenants, and
agreements contained herein and all related rights to indemnification shall
survive the Closing.
Section 6.02.    Indemnification by Seller and the Majority Stockholders.
Subject to the other terms and conditions of this ARTICLE VI, Seller and the
Majority Stockholders shall jointly and severally indemnify and defend Buyer
against, and shall hold Buyer harmless from and against, any and all losses,
damages, liabilities, deficiencies, Actions, judgments, interest, awards,
penalties, fines, costs, or expenses of whatever kind, including reasonable
attorneys’ fees (collectively, “Losses”), incurred or sustained by, or imposed
upon, the Buyer based upon, arising out of, or with respect to:





--------------------------------------------------------------------------------




(a)    any inaccuracy in or breach of any of the representations or warranties
of Seller contained in this Agreement, any other Transaction Document, or any
schedule, certificate, or exhibit related thereto, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date);
(b)    any breach or non-fulfillment of any covenant, agreement, or obligation
to be performed by Seller pursuant to this Agreement, any other Transaction
Document, or any schedule, certificate, or exhibit related thereto; or
(c)    any Third Party Claim based upon, resulting from, or arising out of the
business, operations, properties, assets, or obligations of Seller or any of its
Affiliates conducted, existing, or arising on or prior to the Closing Date. For
purposes of this Agreement, “Third Party Claim” means notice of the assertion or
commencement of any Action made or brought by any Person who is not a party to
this Agreement or an Affiliate of a party to this Agreement or a Representative
of the foregoing.
Section 6.03.    Indemnification by Buyer. Subject to the other terms and
conditions of this ARTICLE VI, Buyer shall indemnify and defend Seller against,
and shall hold Seller harmless from and against any and all Losses incurred or
sustained by, or imposed upon, the Seller based upon, arising out of, or with
respect to:
(a)    any inaccuracy in or breach of any of the representations or warranties
of Buyer contained in this Agreement or any schedule, certificate, or exhibit
related thereto as of the date such representation or warranty was made or as if
such representation or warranty was made on and as of the Closing Date (except
for representations and warranties that expressly relate to a specified date,
the inaccuracy in or breach of which will be determined with reference to such
specified date); or
(b)    any breach or non-fulfillment of any covenant, agreement, or obligation
to be performed by Buyer pursuant to this Agreement or any schedule,
certificate, or exhibit related thereto.



--------------------------------------------------------------------------------




Section 6.04.    Indemnification Procedures. Whenever any claim shall arise for
indemnification hereunder, the party entitled to indemnification (the
“Indemnified Party”) shall promptly provide written notice of such claim to the
other party (the “Indemnifying Party”). In connection with any claim giving rise
to indemnity hereunder resulting from or arising out of any Action by a Person
who is not a party to this Agreement, the Indemnifying Party, at its sole cost
and expense and upon written notice to the Indemnified Party, may assume the
defense of any such Action with counsel reasonably satisfactory to the
Indemnified Party. The Indemnified Party shall be entitled to participate in the
defense of any such Action, with its counsel and at its own cost and expense. If
the Indemnifying Party does not assume the defense of any such Action, the
Indemnified Party may, but shall not be obligated to, defend against such Action
in such manner as it may deem appropriate, including settling such Action, after
giving notice of it to the Indemnifying Party, on such terms as the Indemnified
Party may deem appropriate and no action taken by the Indemnified Party in
accordance with such defense and settlement shall relieve the Indemnifying Party
of its indemnification obligations herein provided with respect to any damages
resulting therefrom. The Indemnifying Party shall not settle any Action without
the Indemnified Party’s prior written consent (which consent shall not be
unreasonably withheld or delayed).
Section 6.05.    Cumulative Remedies. The rights and remedies provided in this
ARTICLE VI are cumulative and are in addition to and not in substitution for any
other rights and remedies available at law or in equity or otherwise.
ARTICLE VII.    
MISCELLANEOUS
Section 7.01.    Expenses. All costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such costs and expenses.
Section 7.02.    Notices. All notices, claims, demands, and other communications
hereunder shall be in writing and shall be deemed to have been given: (a) when
delivered by hand (with written confirmation of receipt); (b) when received by
the addressee if sent by a nationally recognized overnight courier (receipt
requested); (c) on the date sent by email of a PDF document (with confirmation
of transmission) if sent during normal business hours of the recipient, and on
the next business day if sent after normal business hours of the recipient, or
(d) on the third day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications must be sent to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this Section
7.02):



--------------------------------------------------------------------------------








If to Seller:




Rental Roost, Inc.
3015 Hopyard Rd Suite P
Pleasanton, CA 94588
Attention: Nitin Shingate
Email: nitin.shingate@rentalroost.com
If to the Majority Stockholders:












If to Buyer:


Majority Stockholders
c/o Nitin Shingate
3015 Hopyard Rd Suite P
Pleasanton, CA 94588
Email: nitin.shingate@rentalroost.com




OVERSTOCK.COM, INC.
799 W. Coliseum Way
Midvale, UT 84047
Attention: Stanton Huntington
Email: stantonhuntington@overstock.com
with a copy to:
OVERSTOCK.COM, INC.
799 W. Coliseum Way
Midvale, UT 84047
Attention: E. Glen Nickle
Email: gnickle@overstock.com



Section 7.03.    Interpretation; Headings. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.
Section 7.04.    Severability. If any term or provision of this Agreement is
invalid, illegal, or unenforceable in any jurisdiction, such invalidity,
illegality, or unenforceability shall not affect any other term or provision of
this Agreement.
Section 7.05.    Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter. In the event of any
inconsistency between the statements in the body of this Agreement and those in
the other Transaction Documents, the statements in the body of this Agreement
will control.
Section 7.06.    Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns.



--------------------------------------------------------------------------------




Section 7.07.    Amendment and Modification; Waiver. This Agreement may only be
amended, modified, or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No failure to exercise, or delay in exercising, any right or remedy
arising from this Agreement shall operate or be construed as a waiver thereof;
nor shall any single or partial exercise of any right or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right or remedy.
Section 7.08.    Governing Law; Submission to Jurisdiction. This Agreement shall
be governed by and construed in accordance with the internal laws of the State
of Utah without giving effect to any choice or conflict of law provision or
rule, except to the extent that the Laws of the State of Delaware or California
are mandatorily applicable. Any legal suit, action, proceeding, or dispute
arising out of or related to this Agreement, the other Transaction Documents, or
the transactions contemplated hereby or thereby may be instituted in the federal
courts of the United States of America or the courts of the State of California
in each case located in the city of Salt Lake City, Utah and county of Salt
Lake, Utah and each party irrevocably submits to the exclusive jurisdiction of
such courts in any such suit, action, proceeding, or dispute.
Section 7.09.    Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by email, or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.
 
SELLER:


RENTAL ROOST, INC.


By:      /s/ N.B. Shingate         
 
NAME:   Nitin Shingate         
 
TITLE:   CEO            
 
MAJORITY STOCKHOLDERS:


   /s/ Kishore Kumar
KISHORE KUMAR


   /s/ N.B. Shingate
NITIN SHINGATE


   /s/ Vikram Raghavan
VIKRAM RAGHAVAN
 
BUYER:


OVERSTOCK.COM, INC.


By:   /s/ Saum Noursalehi         
 
NAME:   Saum Noursalehi      
 
TITLE:   President         






--------------------------------------------------------------------------------





EXHIBIT A
PURCHASED ASSETS





--------------------------------------------------------------------------------





Rental Roost, Inc.
Asset List
 
 
 
 
 
 
 
Amount/quantity Description/Notes
CURRENT ASSETS
 
 
 
 
 
FIXED ASSETS
 
 
 
User List and Emails
1058979
 
Software
Search Engine
 
 
Recommendation Engine
 
 
Scoring Algorithms
 
 
Roostimate Algorithms
 
 
Address Data, Custom Analytics, Demographic Analytics, Real Estate Market
Analytics, Tenant
 
 
 
 
API
Screening API
 
 
 
 
Data
Property Data - 113 Million Properties
 
 
Lifestyle Score, Crime Data, Schools Data, Income and Demographics Data
 
 
 
 
Web Site -domain
RentalRoost.com,
 
 
 
Provisional Patent
 
 
 
20140365508
Systems and methods for scoring geographic locations and for providing related
searching tools US 20140365508 A1
 
 
Abstract
 
 
Systems and methods for scoring geographic locations and for providing related
searching tools are disclosed herein. According to an aspect, a method includes
receiving one or more property identifiers. The method also includes receiving
geographic attributes for the one or more property identifiers. Further, the
method includes assigning, for each of the one or more property identifiers, a
weighting to each geographic attribute based on a distance of a property
associated with the property identifier from a location of the geographic
attribute. Further, the method includes assigning, for each of the one or more
property identifiers, a score to the property identifier based on one or more
weightings to the geographic attributes for the property identifier.




